Citation Nr: 0122945	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for status post laminectomy 
L4-L5 with arthritis of the lumbar spine, to include as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1965.

This matter is before the Board of Veterans' Appeals from a 
March 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of service connection for a 
back disorder.  However, the RO subsequently determined that 
new and material evidence had been submitted, but denied the 
underlying service connection claim on the merits.

In a November 1999 decision, the Board noted, in part, that 
despite the determination reached by the RO, the Board was 
required to find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  (citing to Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-92.).  
Thereafter, the Board determined that new and material 
evidence had been submitted, and that the claim was well 
grounded, but that the preponderance of the evidence was 
against the underlying service connection claim and it must 
be denied.

The veteran appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a February 2001 Order, the Court, pursuant to a 
Joint Motion, vacated that part of the Board's decision which 
denied service connection for status post laminectomy L4-L5 
with arthritis of the lumbar spine, to include as secondary 
to a service-connected disability, and remanded the case for 
additional development and readjudication.  


REMAND

As noted above, the veteran was on active duty from March 
1964 to June 1965.
In the November 1999 decision, the Board found that the 
preponderance of the evidence was against the veteran's claim 
of service connection for a back disability.  Among other 
things, the Board stated that private medical records 
covering the period from August 1975 through May 1992 showed 
that the veteran fell down stairs at work and injured his 
back in April 1976, which was almost 11 years after his 
separation from service.  He was subsequently treated and 
evaluated for continuous complaints of low back pain through 
1987 when he was diagnosed as having a herniated disc at L4-
L5.  The Board also noted that an October 1988 surgical 
report noted that the veteran had a long history of pain 
radiating down his right leg and was seeking Workers' 
Compensation coverage for the surgery.  Notable throughout 
the multiple medical records of this time period from a 
variety of physicians was the repeated medical history of 
back pain dating to the April 1976 injury.

As noted in the January 2001 Joint Motion, the veteran was 
accorded a VA orthopedic examination in December 1998.  It 
was also stated in the Joint Motion that the November 1998 
examination request by the RO included the following 
instructions:

THE VETERAN IS CLAIMING SERVICE 
CONNECTION FOR A BACK CONDITION AS 
SECONDARY TO HIS SERVICE-CONNECTED 
CONDITIONS: SYNOVITIS OF THE RIGHT KNEE; 
OSTHEOARTHRITIS OF THE LEFT HIP; AND 
OSTEOARTHRITIS OF THE RIGHT HIP.  THE 
EXAMINER IS ASKED TO DETERMINE THE NATURE 
AND EXTENT OF ANY BACK DISABILITY FROM 
WHICH THE VETERAN SUFFERS.  HE IS ALSO 
ASKED TO EXPRESSS AND OPINION WHETHER IT 
IS AT LEAST AS LIKELY AS NOT THAT THE 
VETERAN'S BACK DISABILITY WAS PROXIMATELY 
DUE TO OR THERESULT OF ONE OR MORE OF HIS 
SERVICE-CONNECTED CONDITIONS.  A 
RATIONALE IS REQUESTED FOR ANY OPINION 
EXPRESSED.

The Joint Motion further noted that, following examination of 
the veteran, the December 1998 VA orthopedic examiner opined 
that:

It is not possible to fully separate what 
is causing what with the veteran's back 
pain.  However[,] his current back 
condition is probably not aggravated by 
the problems he has had with his right 
leg ... Furthermore [sic] the hip and SI 
[sacroiliac] joint disease is 
symmetrical.  If the right knee problem 
was a significant factor in either 
condition one would expect asymmetry.

The Joint Motion contended that the December 1998 VA 
examination was inadequate because the examiner did not 
specify whether it was at least as like as not that the 
veteran's low back disability was proximately due to one or 
more of his service-connected conditions.  Citing to 
38 C.F.R. § 4.2, it was contended that the veteran must be 
provided with a current VA examination that addressed the 
instructions given by the RO in November 1998.  

As a new examination is mandated in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Joint Motion also asserted that the Board's November 1999 
decision violated the holding of Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), in that the Board relied upon a 
statement of its own medical opinion.  Specifically, the 
Board statement that it had 

considered the [December 1998] VA 
examiner's opinion that it is not 
possible to fully separate what is 
causing the veteran's back pain.  
However, the medical evidence of record, 
particularly the private evaluations and 
surgical reports dating from 1987 through 
postoperative treatment and consultations 
up to September 1993 indicate that the 
veteran's low back pain is the result of 
postoperative scar tissue and S1 
radiculopathy and lumbar arachnoiditis.  
There is simply no indication that the 
veteran's back condition is related to 
either the right knee or the hips until 
the statement supplied by Dr. [M] in 
September 1998.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law eliminated the concept of a well-grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  This law, among other things, also redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Accordingly, the RO should address whether 
any additional notification or development action is required 
under the VCAA regarding the issue on appeal.

Pursuant to the Court's February 2001 Order and the January 
2001 Joint Motion, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001) and 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
problems since December 1998.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
any low back disability that may be 
present.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disability or 
disabilities began during or as the 
result of some incident of active 
service; or whether the veteran's service 
connected bilateral hip arthritis and/or 
postoperative synovitis of the right knee 
caused or aggravated (worsening of 
underlying condition) any low back 
disability that may be present, to 
include a status-post laminectomy of L4-
L5, with arthritis of the lumbar spine.  
A complete rationale for any opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


